DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a second non-final in response to the Amendments and Remarks filed 10/22/2021. 
Claims 1-24 are now pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 24 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer readable medium storing a game program in claims 1-8, a game processing method in claims 9-16, and an information processing apparatus in claims 17-24. As such, the claimed invention falls into the broad statutory categories of 

Step 2A, Prong 1
Each of Claims 1 to 24 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Accordingly, each of Claims 1 to 16 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 8) recites (Currently Amended): A non-transitory computer readable medium storing a game program which processes progress of a game using a plurality of game contents, the game program when executed [[on]] by a computer (additional element), causes the computer to: 
receive, from a first player. stop operations to stop a plurality of slots, each slot being
associated with game content of the plurality of game contents and including a plurality of
symbols based on an attribute set in the associated game content, and the plurality of symbols
being sequentially replaced and provided to the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
display a combination of the plurality of symbols provided to the first player according
to the received stop operations (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);

plurality of symbols, the game being progressed according to the action of the game content (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and
communicate a message enabling communication relating to an intended combination
of symbols among a plurality of players including the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 9 (and its dependent Claims 10 to 16) recites a Claim 9 (New): A game processing method for controlling progress of a game using a plurality of game contents, the game processing method comprising:
receiving, from a first player, stop operations to stop a plurality of slots, each slot being associated with game content of the plurality of game contents and including a plurality of symbols based on an attribute set in the associated game content, and the plurality of symbols being sequentially replaced and provided to the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
displaying a combination of the plurality of symbols provided to the first player according to the received stop operations (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity 
determining an action of the game content according to the displayed combination of the plurality of symbols, the game being progressed according to the action of the game content (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and
communicating a message enabling communication relating to an intended combination of symbols among a plurality of players including the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 17 (and its dependent Claims 18 to 24) recites Claim 17 (New): An information processing apparatus for controlling progress of a game using a plurality of game contents, the information processing apparatus (additional element) comprising:
circuitry configured to
receive, from a first player, stop operations to stop a plurality of slots, each slot being associated with game content of the plurality of game contents and including a plurality of symbols based on an attribute set in the associated game content, and the plurality of symbols being sequentially replaced and provided to the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG),

determine an action of the game content according to the displayed combination of the plurality of symbols, the game being progressed according to the action of the game content (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG), and
communicate a message enabling communication relating to an intended combination of symbols among a plurality of players including the first player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

As indicated above, each of independent Claims 1, 9 and 17 (and their respective dependent Claims 2 to 8, 10 to 16, and 18 to 24) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 8, 10 to 16, and 18 to 24 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment 

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 9, and 17 (and their respective dependent Claims 2 to 8, 10 to 16, and 18 to 24) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 9, and 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a computer and an information processing apparatus are generically recited computer elements in the independent Claims that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 9, and 117(and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed non-transitory computer readable medium, game processing method and information processing apparatus merely implements the above-identified abstract idea (e.g., certain method of organizing human activity) using rules (e.g., computer instructions) executed by a Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 9, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG. Accordingly, independent Claims 1, 9, and 17 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 24 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a computer and an information processing apparatus. These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Applicant’s specification further describes the generic nature of these additional elements in paragraph 0037. Accordingly, in light of Applicant’s specification, the claimed terms information processing apparatus is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
The recitation of the above-identified generic computer limitations in Claims 1 to 24 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the non-transitory computer readable medium, game processing method, and information processing apparatus of Claims 1 to 24 are directed to applying an abstract idea (e.g., following instructions or rules for conducting a game) on a general-purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 24 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).  Therefore, none of the Claims 1 to 24 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, claims 1 to 24 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.



Response to Arguments/Remarks

Applicant’s arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
As an initial matter, Applicant’s amendments are sufficient to overcome the objection of the title in the specification. This rejection is respectfully withdrawn. Also, Applicant’s arguments are 

On pages 4-5, Applicant contends that the claims are not directed to economic practices, commercial interactions, or personal relationships between people, and as such cannot fall into the “methods of organizing human activity” category.  The Office respectfully disagrees.  The claimed invention recites rule(s) for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG. The purpose for the claimed invention exists to be played by a human, as exhibited by the first limitation to “receive, from a player, stop operations….”.  The game progresses based on inputs from a player and/or a plurality of players. Thus, contrary to Applicant’s stated position, the claimed invention as a whole still constitutes an abstract idea falling under the category of methods of organizing human activity. 

On pages 5-6, Applicant contends that evaluating the claim language “as a whole” including the “combination of elements” recited, demonstrates that the claims are clearly directed to a “practical application” as a they provide an improvement to this technological field.  At the onset, when assessing a claimed invention under Step 2A, Prong two, the guidance has listed limitations that are indicative of integration into a practical application. Limitations that are taken into consideration that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Though Applicant states that the claims are clearly directed to a practical application as they provide an improvement to this technological field, there were no recitations of such improvements in Applicant’s specification nor in the claim language itself. A similar response can also be made regarding the claims amounting to “significantly more” due to a technical improvement, which is not stated nor defined.  The elements of a computer and/or information processing apparatus as claimed, shows no indication that these elements, whether taken individually or in combination, are distinguishable from any other generic computer. In short, there is nothing of record to demonstrate that the claimed gaming system amounts to a particular device other than a generic computer.

Conclusion
Claims 1-24 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715